Citation Nr: 0813474	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a child of the veteran for 
purposes of survivor's benefits.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had recognized military service during World 
War II.  He died in November 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
found that the appellant was not entitled to recognition as a 
child of the veteran for purposes of survivor's benefits.  


FINDINGS OF FACT

1.  The appellant is 60 years of age.  

2.  It is not asserted, nor does the evidence show, that the 
appellant was permanently incapable of self-support before 
reaching the age of 18.  


CONCLUSION OF LAW

The appellant is not a child of the veteran and is, 
therefore, not entitled to VA survivor's benefits on account 
of his service.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§ 3.57 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) set forth notice and assistance requirements on the 
part of VA in the adjudication of certain claims.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to notify, nor the duty 
to assist, provisions of the VCAA are applicable.  The Court 
has specifically recognized that the VCAA does not affect 
appeals which are limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) & Smith 
v. Gober, 14 Vet. App. 227, 231-232 (2000).  

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation.  Clearly, 
therefore, the Board's review of this appeal is limited to an 
interpretation of the pertinent law and regulation.  As such, 
the Board finds that the VCAA does not appeal to the current 
appeal.  [In any event, the appellant has received actual 
notice of the type of evidence needed to establish 
entitlement to survivor's benefits as the child of the 
veteran.  See, e.g., a February 2002 letter, the July 2004 
notice letter, the October 2004 statement of the case, the 
July 2005 supplemental statement of the case, and the 
transcript of the July 2006 personal hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO.  In September 
2004, the appellant expressed her understanding of the basis 
of the RO's decision with an employee of that agency.  
Further, the appellant has not referenced any specific 
evidence supportive of her claim that the RO should obtain.]  

Analysis

The appellant seeks recognition as a surviving child of the 
veteran for purposes of VA survivor's benefits.  Essentially, 
the appellant contends that she is the adopted child of the 
veteran and, as such, is entitled to such benefits.  

According to VA law, the term "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child and who is under the age of 18 years; 
before reaching the age of 18 years, became permanently 
incapable of self-support ; or, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23) is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2007).  

In the statement received at the RO in March 2002, the 
appellant's adopted mother explained that she and the veteran 
began taking care of the appellant when she (the appellant) 
was just a few months old and began adoption proceedings when 
she was seven years of age.  The appellant's adopted mother 
stated that the adoption was finalized one year later.  
According to the November 1956 judgment, the veteran's wife 
adopted the appellant with the consent of her husband (the 
veteran).  

Even if the Board were to conclude that the appellant is the 
adopted daughter of the veteran, the appellant's claim for 
recognition as a child of the veteran must fail.  Under the 
governing statute and regulation, and as the appellant has 
been advised by both the RO and the undersigned VLJ, to 
establish that she is a "child of the veteran," she must 
prove that she either is under the age of 18, permanently 
became a "helpless child" incapable of self-support prior 
to reaching the age of 18, or, after reaching the age of 18 
(but prior to reaching the age of 23) attended school.  

The record contains no birth certificate verifying the 
appellant's date of birth.  At the personal hearing conducted 
before the underlying Veterans Law Judge at the RO in July 
2006, however, the appellant testified that she was born in 
April 1948.  Hearing transcript (T.) at 2.  This testimony is 
consistent with other information contained in the claims 
folder.  For instance, the November 1956 judgment 
effectuating her adoption indicates that the appellant was 
8 years of age at that time.  

Moreover, in a July 2001 letter, an employee of the Social 
Welfare and Development Center in the Philippines noted that 
the appellant, who was a client, was 53 years of age.  In a 
statement received at the RO in March 2002, the appellant's 
adopted mother explained that the appellant was born in 
Manila on April [redacted], 1948 and that three months thereafter the 
birth mother "gave her to us [the adopted mother and the 
veteran] and we had her baptized . . . when she was one year 
old."  In a copy of an application for survivors benefits 
from the Social Security Administration and in a VA 
Form 21-534, Application For Dependency And Indemnity 
Compensation, Death Pension, And Accrued Benefits By A 
Surviving Spouse Or Child (Form 21-534), both of which were 
received at the RO in June 2004, the appellant provided her 
date of birth as April [redacted], 1948.  A second Form 21-534 
submitted in February 2005 also lists the appellant's date of 
birth as April [redacted], 1948.  In a statement received at the RO 
in August 2007, two persons who know the appellant attested 
that she was born on April [redacted], 1948.  Consequently, the Board 
finds that the appellant was born on April [redacted], 1948 and is, 
therefore, 60 years of age.  

Further, in the Forms 21-534 which were received at the RO in 
June 2004 and February 2005, the appellant stated that she is 
"slightly" disabled.  Significantly, however, at no time 
has she asserted, or submitted competent evidence 
illustrating, that, prior to reaching the age of 18, she 
became a "helpless child" incapable of self-support.  

Clearly, therefore, the appellant is 60 years of age, is not 
between the ages of 18 and 23 attending school, and did not 
become a "helpless child" incapable of self-support prior 
to reaching the age of 18.  As there is no provision in 
applicable VA laws and regulations that provides entitlement 
to survivor's benefits for veteran's children who are beyond 
the age of 23, the appellant's claim for recognition as a 
child of the veteran for purposes of survivor's benefits must 
be denied as a matter of law.  


ORDER

The claim for recognition as a child of the veteran for 
purposes of survivor's benefits is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


